Citation Nr: 0218623	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).

(The issue of entitlement to apportionment of the 
veteran's VA pension benefits is the subject of a separate 
decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, which found that new 
and material evidence had not been received to reopen a 
claim of service connection for PTSD.

By an unappealed rating action dated in August 1989, the 
RO denied service connection for PTSD.  Subsequently, by 
unappealed rating action dated in August 1995, the RO 
denied an application to reopen the previously denied 
claim of entitlement to service connection for PTSD.  The 
August 1995 decision is the last final decision on any 
basis.

In April 2001 the veteran was convicted of murder and 
sentenced to 20 years in prison.  As a consequence he was 
unable to report for a scheduled videoconference hearing 
in August 2002. 

As set forth in the decision below, the Board has 
determined that new and material evidence to reopen the 
previously denied claim for entitlement to PTSD has been 
submitted.  The Board is undertaking additional 
development on the issue of entitlement to service 
connection for PTSD, by remand action following the 
decision below.


FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for 
service connection for PTSD on the merits by a decision 
dated in August 1989.  This decision is final.

2.  By an unappealed rating action dated in August 1995, 
the RO denied an application to reopen the previously 
denied claim of entitlement to service connection for 
PTSD.

3.  The additional evidence received since the August 1995 
rating action bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to decide fairly the 
merits of the claim for entitlement to service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The RO's August 1995 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence submitted to reopen the claim of entitlement 
to service connection for PTSD is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to 
the veteran's claim.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), went into 
effect.

VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his 
claim, including the requirements to reopen his claim, by 
means of the discussions in the August 1989, August 1995 
and October 2000 rating decisions, and the November 2000 
statement of the case.  He was specifically told that he 
needed to submit verifiable stressor information to 
substantiate his claim.  The RO also requested complete 
detailed stressor information from him by letters dated 
March 1995, June 2000, and January 2001.  The RO also 
notified him by letter dated October 2000 that he needed 
to submit new and material evidence in support of his 
claim. 

VA attempted to inform the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  
The RO informed him that it would request these records, 
but that it was his responsibility to ensure that the RO 
received the records.  VA also attempted to assist the 
veteran in this case with field visits to his home and in 
jail in December 2000.

The Board is granting the veteran's claim to reopen his 
previously denied claim for entitlement to service 
connection for PTSD.  No additional evidence is required 
to make a determination in this case and, hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


New and Material Evidence.  The veteran's current petition 
to reopen a claim of service connection for PTSD is not 
his first.  By rating action of August 1989, the RO denied 
the veteran's original claim of entitlement to service 
connection for PTSD, finding that while the service 
records showed service in Vietnam, and a VA examination in 
February 1989 diagnosed PTSD, the service records did not 
reveal any combat awards, or decorations.  In addition, 
there was insufficient evidence to support a verifiable 
stressor.  In response to a stressor development letter, 
the veteran reported only that he had several stressors in 
service without providing names, dates, or descriptions. 

By rating action of August 1995, the RO denied the 
veteran's application to reopen the claim of entitlement 
to service connection for PTSD.  Again, he was informed of 
the denial and filed no appeal.  As a result, the denial 
became final. 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002).

As the August 1995 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.302, 
20.1103, the claim may now be reopened only if new and 
material evidence has been submitted since this last final 
disallowance.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the 
claim, VA has no jurisdiction to consider the claim unless 
the appellant submits new and material evidence.  
Therefore, whether the RO considered the issue or not, the 
first determination which the Board must make is whether 
the veteran has submitted new and material evidence to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither 
required nor permitted.  Id. at 1384.  Any finding entered 
when new and material evidence has not been submitted "is 
a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156 (2002).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis 
in order to determine whether a claim should be reopened 
and re-adjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996). The law provides that evidence 
proffered by the appellant to reopen a claim is presumed 
credible for the limited purpose of ascertaining its 
materiality, but must be of such significant import that 
it must be considered in order to decide fairly the merits 
of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 10 
(1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In considering whether new and material evidence has been 
received to reopen a claim of service connection, 
consideration must be given to the criteria for service 
connection.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of 
symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).  
Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board notes that the applicable criteria for service 
connection for PTSD, 38 C.F.R. § 3.304(f), were amended on 
June 18, 1999, and made effective to March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f) (2001)).  The criteria were again 
amended effective March 7, 2002.  See 67 Fed. Reg. 10330-
10332  (March 7, 2002).  

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of 
a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Under the new regulation, 
service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999); 38 C.F.R. § 3.304(f) (2002).  

The amendment effective as of March 7, 2002, concerns the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor 
in claims for service connection for PTSD resulting from 
personal assault.  See 38 C.F.R. § 3.304(f)(3).  These 
changes were made to ensure that VA does not deny claims 
based on personal assault simply because the claimant did 
not realize that certain types of evidence may be relevant 
to substantiate his or her claim.  The March 2002 
amendment is not applicable to the instant claim.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted 
the VA Secretary to do otherwise and the Secretary did so.  
Inasmuch as the version of § 3.304(f) in effect prior to 
March 7, 1997, required a "clear diagnosis" of PTSD and 
the amended version no longer requires evidence of a 
"clear diagnosis" of PTSD, the Board finds that the 
outcome would be the same under either version, and both 
versions of 38 C.F.R. § 3.304(f) will be considered.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor 
may be obtained from service records or other sources.  
Moreau v. Brown, 9 Vet. App. 389 (1996).

However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that the regulatory requirement 
for "credible supporting evidence" means that "the 
veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In determining whether service connection is warranted for 
a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2002).

Background.  By rating action in August 1989 service 
connection was denied for PTSD.  The veteran did not 
indicate disagreement with this decision and it became 
final.

Evidence of record at the time of the August 1989 rating 
decision included: service personnel records, service 
medical records, private medical records, and the report 
of a VA examination in February 1989 indicating a 
diagnosis of PTSD, adjustment disorder, alcohol abuse, and 
polysubstance abuse in remission.  The service personnel 
records show service in Vietnam as an electrician in the 
Seabees.  The records did not reveal any combat awards, or 
decorations.  

While the veteran served in Vietnam, and had a current 
diagnosis of PTSD, there was insufficient evidence to 
support a verifiable stressor.  In response to a stressor 
development letter, the veteran reported only that he had 
several stressors in service without providing names, 
dates, or descriptions.  

In March 1994 the RO granted a nonservice connected 
pension.  This was primarily for a lumbar spine disorder, 
although recognizing a 10 percent disability for a 
dysthymic disorder, and a 0 (zero) percent rating for 
PTSD.

The veteran attempted to reopen his claim for PTSD in 
November 1994.  The RO sent a letter to the veteran in 
March 1995 which included a PTSD stressor questionnaire.  
The veteran failed to submit the PTSD questionnaire as 
requested.  Subsequently by rating action in August 1995 
the RO denied the veteran's attempt to reopen his claim.  
The veteran did not indicate disagreement with this 
decision and it became final.

The veteran sought to reopen his claim for PTSD in May 
2000.  He submitted a letter from Lorraine C. Tsui, M.D., 
P.A., which stated the veteran has been her patient since 
August 1999 and "carries diagnoses of  Post Traumatic 
Stress Disorder, Anxiety Disorder, NOS and Attention 
Deficit Hyperactivity Disorder."  

The RO sent a letter to the veteran in June 2000 which 
included a PTSD stressor questionnaire.  The veteran 
failed to submit the PTSD questionnaire as requested.  A 
September 2000 VA letter notified the veteran that the 
requested stressor information had not been received.

In a rating action in October 2000 the RO denied the 
veteran's attempt to reopen his claim.  In making that 
determination the RO noted the letter from Dr. Tsui and 
several military personnel records submitted by the 
veteran.  Although this evidence was new, it was not 
material, and did not bear directly or substantially on 
the issue of verifiable stressors for PTSD.

A November 2000 report of contact from the VA to the RO 
requested that a field examiner visit be scheduled and 
conducted at the veteran's home to discuss and assist him 
in his claim.

In December 2000 the field examiner went to the veteran's 
home.  His neighbor informed him that the veteran was in 
jail for murder.  The examiner visited him in jail and was 
allowed to speak to the veteran for only 5 minutes.  The 
veteran was informed that he had been sent forms to fill 
out and submit which had not been returned.  He was give a 
new PTSD questionnaire and asked to fill it out.  He was 
advised of the importance of the PTSD questionnaire.

Subsequently in a December 2000 report of contact from VA 
to the RO, it was requested that a second field visit be 
set up with the veteran to assist him with the PTSD 
questionnaire and advise him of the available service 
organizations in his area.

In a December 2000 letter the RO advised the veteran of 
the available service organizations in his area.  In 
addition he was informed that a house visit would be 
arranged in January 2001.

Two letters including another PTSD questionnaire were sent 
to the veteran on January 23, 2001.  The second letter 
noted that the veteran had advised the RO by  telephone 
that he would come to the RO.  This negated the need for a 
house visit.   

A VA Form-9, Appeal to the Board, dated January 25, 2001, 
requested a hearing before a Member of the Board at the 
RO.  This was subsequently changed to a video hearing 
request in February 2001.

A February 2001 report of contact notes that the field 
examiner met with the veteran and a friend at his home.  
In order to assist him he "obtained several pages of 
stressor information."  A review of this stressor 
information reveals the veteran claimed he was stationed 
with Desalt operations in Danang and was with the "River 
Rats" from October 1970 to February 1971.  His home base 
was Knob Bay.  His boats were fired upon several times and 
lots of people were hit and killed.  The first day in 
country there was a mortar and rocket attack.  He went to 
the DMZ as an advisor with Korean Marines.  There was "a 
lot" of killing.

In April 2001 the veteran was convicted of murder and 
sentenced to 20 years in prison.  As a consequence he was 
unable to report for his scheduled video hearing in August 
2002. 

Analysis.  The Board has reviewed the evidence associated 
with the claims folder since the August 1995 RO denial and 
concludes that new and material evidence has been received 
to reopen a claim of service connection for PTSD.

The evidence available at the time of the August 1995 
denial included: service personnel records, service 
medical records, private medical records, and the report 
of a VA examination in February 1989 indicating a 
diagnosis of PTSD.  The service personnel records show 
service in Vietnam but there was insufficient evidence to 
support a verifiable stressor.  The evidence remained 
essentially unchanged from that which was available at the 
denial of the initial claim in August 1989.  

Subsequent to the August 1995 decision, the veteran 
submitted VA treatment records indicating he was still 
being treated for PTSD, and "several pages of stressor 
information" dated February 2001 which was obtained with 
the assistance of a VA field examiner.  Because the 
veteran's PTSD stressor questionnaire consisted of 
additional specifics about his stressors which allow for 
verification through additional development, the Board 
finds that this testimony is new, in that it has not been 
previously submitted and is not simply duplicative of 
prior evidence. Additionally, the Board finds this 
evidence to be material, in that it specifically addresses 
a central aspect of the veteran's claim, that is, 
verification of his stressors.

Accordingly, the veteran has presented new and material 
evidence to reopen his claim for PTSD, and his petition to 
reopen is granted.


ORDER

New and material evidence has been received to reopen a 
claim for entitlement to service connection for PTSD.  To 
that extent only, the claim is granted.


REMAND

As noted previously, while the veteran's claim was 
pending, 38 U.S.C.A. § 5100 et seq. were amended, 
effective for all pending claims, and regulations 
implementing these amendments have been promulgated. 38 
U.S.C.A. § 5100 et seq., (West Supp. 2001); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)). As a result of the 
amendments, the VA is obligated to assist all claimants in 
the development of their claims, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim. See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001). Based on the statutory changes, 
and review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the 
veteran's newly reopened claim of entitlement to service 
connection for PTSD.

Accordingly, the case is REMANDED to the RO for the 
following development:

1. The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request that the 
USASCRUR make an effort to corroborate 
the veteran's stressor that while with 
Desalt operations in Danang with the 
"River Rats" from October 1970 to 
February 1971, his home base was Knob 
Bay, his boats were fired upon several 
times and lots of people were hit and 
killed.  The first day in country there 
was a mortar and rocket attack.  He 
went to the DMZ as an advisor with 
Korean Marines.  There was "a lot" of 
killing.  Any additional information 
requested by USASCRUR should be 
provided.

2. The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed. 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).

3. After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record and consider all additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto with additional argument and/or 
evidence.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	
		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

